PER CURIAM.
We initially accepted jurisdiction of State v. Adams, 600 So.2d 1302 (Fla. 5th DCA 1992), based on apparent conflict with State v. Hunter, 586 So.2d 319, 322 (Fla.1991). See art. V, § 3(b)(3), Fla. Const. Upon further review of the record and after hearing argument of counsel, we perceive that no actual conflict exists. Accordingly, this review is dismissed.
It is so ordered.
overton, McDonald, shaw, GRIMES, KOGAN and HARDING, JJ., concur.
BARKETT, C.J., concurs specially with an opinion.
NO MOTION FOR REHEARING WILL BE ALLOWED.